DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 02/08/21 have been fully considered but they are not persuasive.
On page 7 regarding prior art rejections, Applicant argues amended claim 1 overcomes the rejection of record, since Silver discloses “stretching” already-bundled fibers as opposed to compressing the fibers together
The Examiner respectfully disagrees, noting that Applicant has jumped to a subsequent method of manufacture step (i.e. stretching the bundle) as opposed to the formation of the bundle. The Examiner understands that fibers must inherently be compressed at least somewhat during formation of the bundle, or the fibers would be separate and wouldn’t form a bundle (i.e. gravity at least would compress top fibers against bottom fibers; hands or instruments which place the fibers adjacent one another would inherently press the fibers together at least slightly).  
On page 8, Applicant argues further amendments overcome the prior art of Silver since they don’t discuss their fibers expanding after formation.
The Examiner respectfully disagrees, noting that Applicant is arguing a result of their claimed method of manufacture, but hasn’t actually distinguished any method step different from that of Silver which causes this result. 

Election/Restrictions
Newly submitted claims 62-63 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Newly presented claims are directed towards a method of manufacturing a “biorivet”, which is “configured to increase in cross-sectional area from the dry or partially hydrated state to a fully hydrated state, when measured ex vivo after 24 hours in a saline bath at ambient . 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 62-63 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 38-41, 43-44, 46-48, 50-61 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the medical construct expanding when in contact with “saline”, does not the construct expanding in a direction orthogonal to an axial direction of a synthetic collagen fiber in the array upon contact with any liquid. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to recreate the invention commensurate in scope with these claims. The instant specification and original filed claims do not provide support commensurate with the broad scope of the presently amended claim 38 for any type of liquid.  The broad claims of the instant amended claims are not supported in view of the narrow disclosure of the instant specification by one of ordinary skill in the art. For example, within the context of the instant application in light of the specification to one of ordinary skill in the art at the time, narrow support does not provide support for broader claim limitations, see  Ariad Pharmaceuticals, Inc. v. Eli Lilly and Co., 598 F.3d 1336, 1341 (Fed. Cir. 2010), Crown Packaging Tech. Inc. v. Ball Metal Beverage Container Corp., No. 10-1020 (Fed. Cir. April 1, 2011), Boston Scientific v. Johnson & Johnson, No. 10-1230 (Fed. Cir. June 7, 2011), and  In re Soll, 97 F.2d 623, 624, 38 USPQ 189, 191 (CCPA 1938). 
Remaining claims are rejected for depending on a claim which isn’t enabled.
Claim Rejections - 35 USC § 102
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 38, 40-41, 43, 47-48, 50-53, 57-59 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by, or in the alternative, under pre-AIA  35 U.S.C. 103 as being unpatentable over Silver et al. (WO 9614095 A1), hereinafter known as Silver.
Regarding claim 38 Silver discloses a method of manufacturing an implantable medical construct (Page 19 lines 9-10), comprising:
arranging a plurality of synthetic collagen fibers (Page 20 line 8) into an array, wherein respective synthetic collagen fibers in the plurality are substantially parallel to each other in the array (Page 19 lines 12-13) and are discrete polymerized synthetic collagen fibers (Page 19 lines 12-13; Page 15 lines 14-15; pages 11-12 describe the polymerization process of the fibers); 
compressing the array, wherein compressing the array comprises compressing together the plurality of synthetic collagen fibers in the array (Page 15 lines 14-22; the Examiner understands the fibers being inherently compressed, at least slightly. Silver discusses making bundles of fibers which are placed adjacent one another and left to dry where they have associated. As the Examiner best understands, the bundle would not actually be a bundle unless there were some force which compressed the fibers next to one another, even slightly. Gravity at least would compress top fibers against bottom fibers; hands or instruments which place the fibers adjacent one another would inherently press the fibers together at least slightly. Alternatively the Examiner notes that it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Silver so that the fibers are compressed (at least slightly) together so they associate together as is disclosed by Silver, to form the intended array); and 
dehydrating the array to a dry or partially hydrated state thereby forming the construct (Page 15 lines 14-17),
wherein, upon contact with a liquid, the implantable medical construct is configured to expand in a direction orthogonal to an axial direction of a synthetic collagen fiber in the array (the Examiner notes that in method claims, it is the overall method steps that are given patentable weight not the intended result thereof, because the intended result does not materially alter the overall method. In method claims, the intended result is not given patentable weight when it simply expresses the intended result of a process step positively recited (MPEP § 2111.04). Additionally, the applicant is respectfully advised that it has been held by the courts that where a prior art apparatus (e.g. Silver’s fiber array) is identical or substantially identical in structure, claimed properties or functional characteristics are presumed to be inherent, and a prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01. In this case, Silver discloses all the method steps (as detailed above) and structural features of the claimed invention related to the intended result (as detailed above) and was therefore considered to anticipate the cited functional limitations).
Regarding claim 40 Silver discloses the method of claim 38 substantially as is claimed,
wherein Silver further discloses applying a gelatinous coating to the plurality of synthetic collagen fibers (Page 18 lines 3-5 and 11 gelatin). 
Regarding claim 41 Silver discloses the method of claim 40 substantially as is claimed,
wherein Silver further discloses the gelatinous coating is applied to the plurality of fibers prior to compressing the fibers into the array (Page 18 lines 4-5).
Regarding claim 43 Silver discloses the method of claim 38 substantially as is claimed,
wherein Silver further discloses prior to arranging the fibers into the array, polymerizing the fibers (Figure 2; the fibers are formed and polymerized before bundling).
Regarding claim 47 Silver discloses the method of claim 38 substantially as is claimed,
wherein Silver further discloses a coating on the implantable medical construct which is configured to dissolve or resorb in situ (Page 18 lines 3-4 and 7-8).
Regarding claim 48 Silver discloses the method of claim 38 substantially as is claimed,
wherein Silver further discloses coating the construct with a film of PLA (Page 18 lines 3-4 and 12).
Regarding claim 50 Silver discloses the method of claim 38 substantially as is claimed,
wherein Silver further discloses forming the array into a cylindrical body (Page 20 line 9 a tube is cylindrical).
Regarding claim 51 Silver discloses the method of claim 38 substantially as is claimed,
wherein Silver further discloses the array comprises about 5-250 synthetic collagen fibers (Page 16 lines 1-2).
Regarding claim 52 Silver discloses the method of claim 38 substantially as is claimed,
wherein Silver further discloses the array comprises about 20-75 synthetic collagen fibers (Page 16 lines 1-2).
Regarding claim 53 Silver discloses the method of claim 38 substantially as is claimed,
wherein Silver further discloses at least one collagen fiber has a tensile strength from about 75-105 MPa when hydrated (Page 20 lines 15-16).
Regarding claim 57 Silver discloses the method of claim 38 substantially as is claimed,
wherein Silver further discloses a portion of the collagen fibers have an average diameter from about 0.01-0.5 mm (Page 20 lines 11-14).
Regarding claim 58 Silver discloses the method of claim 38 substantially as is claimed,
wherein Silver further discloses compressing comprises forming an elongate cylindrical body as the construct (Page 20 line 9 a tube is cylindrical), and at least a portion of the fibers form an outer surface of the elongate cylindrical body (Page 33 example VI forming the bundle results in fibers on an outer surface).
Regarding claim 59 Silver discloses the method of claim 38 substantially as is claimed,
wherein Silver further discloses forming the array into the elongate cylindrical body before or during compressing to form the construct (Page 20 line 9 a tube is cylindrical), with at least a portion of the collagen fibers forming an outer surface of the elongate cylindrical body (Page 33 example VI forming the bundle results in fibers on an outer surface).
Regarding claim 60 Silver discloses the method of claim 38 substantially as is claimed,
wherein Silver further discloses wherein, upon contact with the liquid for 24 hours, the implantable medical construct is configured to expand from a dehydrated state in an amount of at least 100% in a direction orthogonal to the axial direction of the synthetic collagen fiber in the array (please see the explanation/rejection in claim 38 above: this is not a method of manufacture step, but rather the intended result of the method of manufacture. The intended result is not given patentable weight when it simply expresses the intended result of a process step positively recited (MPEP § 2111.04) ).
Regarding claim 61 Silver discloses the method of claim 38 substantially as is claimed,
wherein Silver further discloses the implantable medical construct has a substantially constant length whether in the dry or partially hydrated state or a fully hydrated state (the Examiner again refers to the explanation/rejection in the rejection to claim 38 above: this is not a method of manufacture step, but rather the intended result of the manufacture. The intended result is not given patentable weight when it simply expresses the intended result of a process step positively recited (MPEP § 2111.04) ). The Examiner notes also that since the method of manufacture of the construct of Silver is identical or substantially identical in structure, claimed properties or functional characteristics are presumed to be inherent, and a prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01. In this case, Silver discloses all the method steps (as detailed above) and structural features of the claimed invention related to the intended result (as detailed above) and was therefore considered to anticipate the cited functional limitations). The Examiner further notes that no part of Silver discusses their construct spontaneously stretching or changing in length in any of its state without prompting or action, and is accordingly understood to meet the limitation of the claim ).

Claim(s) 39, 44, 46, is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Silver as is applied above in view of Koob et al. (US 20080161917 A1), hereinafter known as Koob.
Regarding claim 39 Silver discloses the method of claim 38 substantially as is claimed,
but is silent with regards to packaging the construct.
However, regarding claim 39 Koob teaches that medical constructs are packaged in sterile packaging ([0009]). Silver and Koob are involved in the same field of endeavor, namely collagen medical constructs. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Silver by packaging the final product sterilely such as is taught by Koob in order to prevent contamination of the product during shipping, thus improving safety for the patient.
Regarding claim 44 Silver discloses the method of claim 42 substantially as is claimed,
wherein Silver further discloses treating the fibers with a polymerization substance (see page 11 lines 18-24)
but is silent with regards to treating the fibers specifically with NDGA. 
However, regarding claim 44 Koob teaches a medical construct which comprises collagen fibers which are treated with NDGA ([0005]). Silver and Koob are involved in the same field of endeavor, namely collagen medical constructs. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Silver by utilizing NDGA as a polymerizing agent such as is taught by Koob, since NDGA is a known alternative in the art for polymerizing collagen fibers. See MPEP 2143 (I)(B).
Regarding claim 46, Silver discloses the method of claim 38 substantially as is claimed, 
but is silent with regards to incorporating an anti-inflammatory agent.
However, regarding claim 46 Koob teaches a medical construct which incorporates an anti-inflammatory agent onto and/or into the implantable medical construct ([0033]). Silver and Koob are involved in the same field of endeavor, namely collagen medical constructs. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Silver by including an anti-inflammatory within the construct such as is taught by Koob in order to reduce inflammation after implantation into a patient, thus reducing swelling and pain.

Claim(s) 54 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Silver as is applied above.
Regarding claim 54, Silver discloses the method of claim 38 substantially as is claimed, 
but is silent with regards to the breaking force of one collagen fiber.
However, regarding claim 54 it has been held by the courts that where a prior art apparatus is identical or substantially identical in structure, claimed properties or functional characteristics are presumed to be inherent, and a prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01. In this case, Silver discloses all the structural features of the claimed invention (as detailed above in the independent claim) and was therefore considered to anticipate the cited functional limitations. Alternatively, the person of ordinary skill in the art at the time the invention was made would have found it obvious for the breaking force to be about 9-11 N when hydrated in order to have a sufficient force to prevent breaking of the implant once implanted into a human.

Claim(s) 55 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Silver as is applied above in view of Silvestrini (US 4979956 A).
Regarding claim 55, Silver discloses the method of claim 38 substantially as is claimed, 
but is silent with attaching a suture to the device.
However, regarding claim 55, Silvistrini teaches a medical construct which includes an attached suture to one end of an implant (Figure 1 item 18). Silver and Silvistrini are involved in the same field of endeavor, namely implantable medical constructs. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Silver by including a suture on one end of the construct such as is taught by Silvistrini based on the intended use of the implant as a whole.  Biological implants, such as those for tendon repair (taught by Silvistrini (abstract)) desirably include sutures on the end for attachment to a muscle or other biological tissue. This aids in implantation of the device as a whole and results in secure attachment.

Claim(s) 56 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Silver as is applied above in view of Kapadia et al. (US 4883486 A), hereinafter known as Kapadia.
Regarding claim 56, Silver discloses the method of claim 38 substantially as is claimed, 
but is silent with regards to incorporating an antibiotic into the construct. 
However, regarding claim 56 Kapadia teaches a medical construct which includes an antibiotic incorporated therein (Column 3 lines 20-24). Silver and Kapadia are involved in the same field of endeavor, namely medical constructs. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Silver by incorporating antibiotics into the construct such as is taught by Kapadia in order to prevent contamination and infection by bacteria after implantation, thus improving patient safety. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        02/11/21